Citation Nr: 0011734	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of burns of 
both thighs.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from 
August 25, 1989, through December 8, 1989.  The veteran 
served on active duty from August 8, 1990, to November 25, 
1992.  His certificate of discharge show that he had 3 months 
and 14 days of active service prior to August 8, 1990.  The 
veteran also had periods of unverified service in a Reserve 
component.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1994 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for scars and skin grafts of both thighs.  This 
matter also came before the Board from an October 1996 
decision by the RO that denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected tinea versicolor.  This appeal has been before the 
Board on two earlier occasions - in May 1998 and November 
1998.  In May 1998, the Board remanded the veteran's appeal 
so that a requested personal hearing could be conducted.  In 
November 1998, the Board denied the claim for a disability 
rating in excess of 10 percent for his service-connected 
tinea versicolor and remanded the claim of service connection 
for residuals of burns of both thighs for further evidentiary 
development.


FINDING OF FACT

Burn scars of both thighs or skin grafts are not attributable 
to active duty, active duty for training, or inactive duty 
training; such disability did not worsen during military 
service.



CONCLUSION OF LAW

The veteran does not have burn scars or skin grafts of the 
thighs that are the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(22), (23), 
(24), 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained burns of both thighs 
while on military service.  In the alternative, he alleges 
that the burn scars on his thighs were made worse by his 
exposure to heat as a cook and/or the excision and skin 
grafting he underwent while on active military service.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

Factual Background

Military orders from the Headquarters of the Puerto Rico 
State Area Command, Army National Guard - San Juan, Puerto 
Rico, dated in May 1989, indicate that the veteran was 
ordered to active duty for training from May 21, 1989, to 
August 11, 1989.  The records also include a DD Form 214 
showing that the veteran served on active duty for training 
from August 25, 1989, through December 8, 1989.  Personnel 
records show that the veteran served on active duty from 
August 8, 1990, to November 25, 1992.  His certificate of 
discharge show that he had 3 months and 14 days of active 
service prior to August 8, 1990.  The record shows that the 
veteran also had periods of unverified service in a Reserve 
component.

The available record includes a private treatment record from 
Puerto Rico Medical Center dated in July 1990.  This document 
indicates that the veteran underwent treatment for burns to 
his thighs in January of that year.  Subsequently, an undated 
consultation report noted that the veteran received burn 
injuries in January 1990 and that he was experiencing pain in 
these keloid scars.

Service medical records show the veteran's complaints and/or 
treatment for painful, swollen, and bloody hypertrophic or 
keloid burn scars on the inner thighs beginning in October 
1989.  See service medical records dated in October 1989, 
September 1990, October 1990, November 1990, December 1990, 
January 1991, February 1991, April 1991, July 1991, and 
August 1991.  Specifically, an October 1989 treatment record 
reported the veteran's complaints of scars in the groin area 
that would not heel.  The examiner also reported that the 
veteran had scarring of the thighs.  Generally, service 
medical records, dated from September 1990 through December 
1990, reported that the veteran incurred the burn injuries to 
his thighs one year earlier.  However, a September 12, 1990, 
consultation sheet indicates that a burn injury occurred six 
months earlier.  Moreover, an October 10, 1990, treatment 
record shows that the veteran's claim that he sustained the 
burn injuries while rescuing children from a burning house.  
Additionally, a January 1991 treatment record shows that the 
veteran sustained the burn injuries in November 1990.  In 
addition, January 1991 treatment records reported that the 
scars would need excision and grafting.  A February 1991 
treatment record reported that the veteran, in fact, 
underwent excision of the keloids.  The veteran also had skin 
grafts to old burn scars on his thighs performed in January 
1991.  See master problem list dated in January 1991; 
physical profiles dated in March 1991 to May 1991, July 1991, 
and November 1991 to December 1991.  An August 1991 
memorandum from the veteran's commander indicates that the 
veteran came to his unit nine months earlier with a pre-
existing injury and because of the veteran's permanent 
medical condition (skin grafts) he was unable to perform his 
job as a cook.  On the occasion of his October 1992 
separation examination, it was reported that the veteran had 
burn scars on his thighs and he had had skin grafting on 
these scars.

At an August 1993 VA examination, the veteran reported that 
in 1990, while in New York, he sustained second degree burns 
to both thighs.  Specifically, he reported that his house was 
on fire and he went into it to rescue some people.  Following 
his injury, he was first hospitalized at Walter Reed and then 
transferred to Fort Bragg.  While at Fort Bragg, he had skin 
grafting done.  On examination, 

both thighs had burn scars and skin graft sites.  The 
diagnoses included history of keloid formation of the inner 
thighs secondary to second degree burns, status-post keloid 
resection.

The veteran testified at a personal hearing at the RO in 
September 1994.  He reported that he enlisted in the National 
Guard on May 29, 1989, and he went to basic training on 
August 25, 1989.  The National Guard unit he was assigned to 
was the "OC Unit, Bravo Company 130, Engineer Battalion."  
He stayed in the National Guard for less than a year.  Next, 
he reported that he was burned either while returning from a 
period of active duty for training or from a weekend drill.  
Specifically, the veteran reported that, in approximately 
November 1989, when traveling with his brother home from a 
National Guard weekend drill, they passed a residence that 
was on fire.  This residence was located approximately 15 
miles away from the training installation.  The veteran was 
traveling with his brother to his brother's house which was 
approximately six blocks from his home on a Sunday evening at 
approximately 4 p.m. or 5 p.m..  The veteran and his brother 
entered the burning building to assist the residents.  In 
doing so, he sustained burns to his thighs.  Thereafter, he 
was treated at hospitals in Puerto Rico; first at the San 
Pablo Hospital in Byimoe and next at the Puerto Rico Medical 
Health Center.  He was hospitalized for approximately two 
weeks.  However, attempts by his mother to obtain theses 
treatment records had been unsuccessful; his mother was told 
that they had been lost.  Upon entering active duty his burn 
scars were not symptomatic and the military was aware of 
them.  For the first month of his active duty he did not 
receive treatment for the burns scars.  However, after 
working in a "heat environment" as a cook, the burns on the 
inner portion of both thighs became irritated.  He believed 
that his disability became worse while in military service.  
At first, he was given a profile and was treated at Walter 
Reed, Dermatology Department, with injections and creams, but 
this provided little relief.  His profile was at first a 
"P2" and later a "P3."  He was next treated at Fort Bragg.  
At Fort Bragg, he had skin grafts performed.  However, the 
skin grafts were painful and bled.  The veteran testified 
that he stayed on active duty for almost two years and that 
his burn scars bothered him throughout this entire period of 
time.  Following 

his separation from military service, he had not obtained 
medical treatment for his burn scars.  However, he did 
medicate himself with cold compresses and over-the-counter 
medication.  

Thereafter, at a September 1996 VA examination, the veteran 
reported that he had been burned in a barracks fire in 
January 1989 while serving with the Reserves.  Moreover, 
after entering active duty in May 1989, he received skin 
grafts because of keloid formation.  On examination, he had 
superficial grafted burn sites on his thighs.  

Thereafter, the veteran testified at a personal hearing 
before the undersigned in June 1998.  He testified that, upon 
entering active duty, he had keloid formations on his inner 
thigh because of second and third degree burns he had 
sustained while in the National Guard.  While on active duty 
he was sent to cook school where the heat irritated his burn 
scars.  He was then sent for treatment for these keloids at 
Walter Reed Army Hospital.  Specifically, the veteran 
reported that the keloids would periodically rupture and 
expel blood and/or a clear fluid.  While the physicians told 
him nothing could be done for the keloids, he was nonetheless 
given ointments and hormone injections in an attempt to 
reduce them to a comfortable level.  However, this treatment 
failed.  Thereafter, he was transferred for treatment at Fort 
Bragg.  While at Fort Bragg, one of his physicians told him 
that he believed that skin grafting/plastic surgery could 
help him.  He consequently had skin grafting performed.  
However, following the procedure, the surgical site became 
irritated and would not heel.  His problems were made worse 
because he worked in a kitchen and was around heat.  
Additionally, he testified that, before his surgery, he just 
had five small areas of keloid formation.  Moreover, prior to 
his surgery, his adverse symptomatology due to the keloids 
was limited to an irritation when his legs rubbed against one 
another, being irritated when he was around heat, and 
occasional bleeding.  However, following the surgery, he 
became completely intolerant of heat.  


Analysis

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty or active duty for 
training, or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(22), (23), (24), 
1110 (West 1991).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1999).

The Board notes that the veteran's story about when and how 
he sustained this burn injury has been variously described 
throughout the record.  At one point, the record suggested 
that the injury occurred while the veteran served in a 
Reserve component--either while returning from a period of 
active duty for training or a weekend drill (inactive duty 
training).  See September 1994 personal hearing.  The veteran 
indicated that, in approximately November 1989, when 
traveling with his brother home from a National Guard weekend 
drill, they passed a residence that was on fire.  The veteran 
was traveling with his brother to his brother's house which 
was approximately six blocks from his home on a Sunday 
evening at approximately 4 p.m. or 5 p.m.  The veteran and 
his brother entered the burning building to assist the 
residents.  In doing so, he sustained burns to his thighs.  
Thereafter, he was treated at a hospital in Puerto Rico for 
approximately one week.  In a June 1994 notice of 
disagreement, the veteran indicated that he was on his way 
home from Reserve duty and was still in uniform when he 
incurred the burns--going into a burning house to rescue 
others.  At an August 1993 VA examination, the veteran stated 
that he burned his thighs in 1990 while in New York when he 
went into his own house that was on fire.  At a September 
1996 VA examination, the veteran stated that he was burned in 
a barracks fire in January 1989 while serving with the 
Reserves.


Despite the veteran's various allegations, what is 
significant about the evidence described above is what it 
does not show.  None of the records on appeal includes 
evidence that the veteran sustained burn injuries to his 
thighs while on active duty, active duty for training, or 
inactive duty training.  The Board recognizes that the 
veteran is competent to describe an injury during military 
service --such as the burns he said he received.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  Nevertheless, 
no other records support the veteran's allegation that the 
injury occurred during a period of military service.  While 
the RO on three separate occasions requested from the veteran 
information so that it could verify the dates, type, and 
character of his military service (see RO correspondence 
dated in November 1998, March 1999, and May 1999), no reply 
was forthcoming from the veteran.  In this regard it should 
be noted that, "(t)he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Additionally, the Board finds that the variance in the story 
told by the veteran leads to a conclusion that no one of the 
several versions may be believed.  This is especially so in 
the absence of evidence pinpointing when and where the burn 
injury was incurred.  In short, the Board finds that the 
absence of such supporting evidence is more persuasive than 
the veteran's varied versions of what happened and when.

As for the claim that the burn residuals were aggravated by 
military service, it should be noted that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 

38 C.F.R. § 3.306.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

However, 38 C.F.R. § 3.306(b)(1) provides that:  

[t]he usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service. 

The Board finds that what is significant about the evidence 
described above is, once again, what it does not include.  
While it is clear from the record that the veteran underwent 
treatment for his thigh burn scars while in active military 
service, including excision and skin grafting, none of the 
records on appeal includes medical opinion that tends to show 
this treatment had other than an ameliorating effect on the 
burn scars.  While the veteran reported a worsening of the 
burn scars because of treatment during service, no medical 
evidence on this point appears in the record.  In fact, the 
Board notes that the veteran was scheduled for a VA 
examination in August 1999 to obtain a medical opinion on 
this question; however, the veteran, without good cause, 
failed to show for this examination.  As stated above, the 
Board recognizes that the veteran is competent to describe 
symptoms he experienced during military service.  See 
Espiritu, supra; King, supra; Caldwell, supra.  Nevertheless, 
no medical evidence has been presented that shows a worsening 
of the underlying disability, as opposed to a transitory 
exacerbation of the pre-existing disability.  In fact, the 
September 1996 VA examiner opined that the thigh burn scars 
"appear[ed] to have healed quiet satisfactorily."  The 
Board concludes that the preponderance of the evidence is 
against the claim based on a theory of aggravation.  

This is so because of the absence of competent evidence 
showing a worsening.  What medical evidence exists on this 
point directly contradicts the veteran's assertion.  

ORDER

Service connection for residuals of burn scars of both thighs 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

